Citation Nr: 1235468	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-46 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and O.L.S.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before the Board in September 2011.

In November 2011, the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran's spouse testified that the appellant receives private treatment for his headaches as well as VA treatment because of the distance between his home and a VA medical center.  Hearing transcript, page 8.  The RO and AMC have obtained treatment records from the Dallas VA Medical Center from August 2010 to June 2012.  In an August 2012 statement, the appellant requested that additional treatment records from the Dallas VA Medical Center be obtained.  Service connection was granted for the headaches effective January 2007.  The RO last asked the claimant to identify treatment for his headache disorder in a June 2007 letter.  The AMC should ask the Veteran to identify all treatment for his headache disorder since June 2007, to include private treatment, and the AMC should obtain all records from the Dallas VA Medical Center from January 2007 to August 2010 and from July 2012 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his headache disorder since June 2007, to include private treatment, and obtain any identified records.  Regardless of the appellant's response, obtain all records from the Dallas VA Medical Center from January 2007 to August 2010 and from July 2012 to the present.

2.  Undertake any additional development in light of the newly obtained evidence. 

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case to the appellant with a copy to his representative and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).









_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



